Citation Nr: 1624672	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether vacatur of a February 3, 2016, decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1976.  These matters are before the Board on appeal from a September 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In January 2015, these matters were remanded for additional development.  In February 2016, the Board issued a decision denying service connection for a heart disability and for diabetes mellitus, each to include as due to exposure to herbicides.  The case is now before the undersigned for a ruling on the Veteran's motion requesting that the Board's February 3, 2016, decision be vacated for denial of due process.  

In February 2016, the Veteran submitted additional evidence which the Agency of Original Jurisdiction (AOJ) will have opportunity to consider on remand.  

The issues of service connection for bilateral hearing loss, tinnitus, and arthritis of the back, hands, and joints were raised (in correspondence received by the Board in February 2016), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for a heart disability and for diabetes mellitus, each to include as due to exposure to herbicides, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  On February 3, 2016, the Board issued a decision denying the Veteran's appeal seeking service connection for a heart disability and for diabetes mellitus, each to include as due to exposure to herbicides.

2.  Pertinent evidence that was constructively of record was not available for the Board's review at the time of the February 3, 2016, decision, and was not considered in that decision.
	

CONCLUSION OF LAW

The February 3, 2016, Board decision denying the Veteran service connection for a heart disability and diabetes mellitus was based on an incomplete record which constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

 In February 2016, the Board issued a decision denying the Veteran's appeal seeking service connection for a heart disability and diabetes mellitus, each to include as due to exposure to herbicides, because there was no evidence that he served in Vietnam or was otherwise exposed to herbicides/Agent Orange in service, and because such disabilities were manifested many years after, and were not shown to be related to, his service.  It has since been brought to the Board's attention that in February 2016, and prior to the issuance of the February 2016 Board decision, the Veteran submitted additional evidence and information pertaining to his alleged exposure to herbicides in Thailand, which if verified would allow for consideration of his claims under the presumptive provisions of 38 U.S.C.A. § 1116.  Such evidence was not associated with the Veteran's electronic record until after the February 2016 Board decision was issued, and was not considered in that decision.  Therefore, the Board finds that its February 2016 decision was based on an incomplete record and denied the Veteran due process of law.  Accordingly, the February 2016 Board decision must be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).


ORDER

The February 3, 2016, Board decision in the matters of service connection for a heart disability and for diabetes mellitus, each to include as due to exposure to herbicides, is vacated.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

In a January 2015 remand, the Board instructed the AOJ to issue a formal finding regarding the likelihood of the Veteran's exposure to Agent Orange due to his service in Thailand.  On a review of the record, the AOJ did not forward his case to the Joint Services Records Research Center (JSRRC)(finding there was insufficient information to do so, and citing to the Veteran's nonresponse to a request for additional information).  The record at the time did not show where the Veteran was stationed or identify specific duties or activities he engaged in that placed him in an area in Thailand where herbicides were used.  The additional information received by the Board in February 2016 includes detailed descriptions by the Veteran of the nature of his duties and locations of his service in Thailand (and the nature of his alleged exposure to Agent Orange in Thailand).  Accordingly, there now appears to be sufficient information for the record to be forwarded to the JSRRC for a determination regarding the likelihood that he was exposed to Agent Orange during his service in Thailand.

Accordingly, the case is REMANDED for the following:

1. The AOJ should review the information submitted by the Veteran in February 2016 and prepare a memorandum for the record outlining the dates, service dates, duties  and locations of his alleged exposure to herbicides in service.

2.  The AOJ should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If exposure is not verified by the request to C&P, verification should be sought from JSRRC. The AOJ should forward their memorandum (outlining the information submitted and allegations by the Veteran) to JSRRC and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

3. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

